Citation Nr: 9904451	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-26 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) due to sexual trauma, dysthymic 
disorder, adjustment disorder with depressed mood, and major 
depression without melancholia, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel




INTRODUCTION

The veteran had active service from June 1972 to April 1975.

This appeal is before the Board of Veterans' Appeals (Board) 
from an adverse rating determination of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran currently resides within the jurisdiction of the 
Waco, Texas RO.

It appears from a review of the record that the veteran has 
raised the issue of a total rating based upon individual 
unemployability due to her service-connected disabilities in 
her July 1997 substantive appeal.  The RO is requested to 
clarify with the veteran whether she desires to pursue this 
issue and if so, complete any development warranted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran was granted service connection for dysthymic 
disorder; adjustment disorder with depressed mood; major 
depression without melancholia (PTSD claimed), effective 
March 1992, and assigned a 30 percent disability evaluation 
in a July 1996 rating action.  The veteran field a timely 
notice of disagreement (NOD) in August 1996 regarding the 
level of disability evaluation and perfected her appeal in 
July 1997.

The Board notes that the rating criteria for mental disorders 
were revised in November 1996.  The RO has evaluated the 
veteran's claim for an increased evaluation under both the 
old and the new criteria.

Submitted in support of her claim are VA outpatient and 
hospitalization records from May 1995 to September 1997.  The 
veteran's hospitalization records reflect inpatient treatment 
from May 13 to May 28, 1997; August 1 to August 8, 1997; and 
August 19 to September 12, 1997.

In a December 1997 VA PTSD examination, the examiner noted 
that the veteran had been hospitalized at the Dallas, Texas 
VA Medical Center (VAMC) in September 1997.  The examiner 
commented that the records were not yet associated with the 
claims file.

Further, in a June 1998 rating action, the RO granted a 
temporary total evaluation because of hospitalization in 
excess of 21 days for the period of August 19 to September 
30, 1997.

Thus, it appears from a review of the record that additional 
hospitalization records from September 12, 1997 are not 
included in the claims file.

Additionally, the veteran reported in an October 1994 
statement that she had been approved for Social Security 
Disability benefits.  The RO apparently did not attempt to 
obtain copies of the medical records relied on by SSA in 
rendering its decision granting disability benefits.  It has 
been resolved in various cases, essentially, that although 
the SSA decisions are not controlling for VA purposes, they 
are pertinent to the adjudication of a claim for VA benefits, 
and that the VA has a duty to assist the veteran in gathering 
SSA records.  Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992); and Brown v. Derwinski, 2 
Vet. App. 444 (1992).

Finally, the Board notes that the veteran submitted 
additional lay evidence that was received by the Board in 
December 1998.  It was reported that the veteran was 
hospitalized in another state for long term care as the 
result of her service-connected psychiatric disability.  The 
records pertaining to such hospitalization, which hospital 
and in which state, and the reasons therefore have not been 
obtained and associated with the claims file.  The Board also 
notes that the veteran did not waive RO review of the 
additional evidence.

In cases where additional evidence is submitted by the 
veteran or representative, the claim must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case unless this procedural 
right is waived by the veteran or representative. 38 C.F.R. § 
20.1304(c) (1998).

In light of the above, and to ensure full due process, the 
case is REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who have 
treated her for her service-connected 
psychiatric disability since September 
1997.  After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been secured.  In 
particular, the RO should obtain VA 
hospitalization records from September 
1997 at the Dallas, Texas VAMC, and the 
records of inpatient long term care 
reported in December 1998.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should obtain from the Social 
Security Administration the records 
pertaining to the veteran's claim as well 
as the medical records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The RO should obtain and associate 
with the claims file the veteran's VA 
Vocational and Rehabilitation file.

4.  The RO should arrange for a VA social 
and industrial survey of the veteran to 
ascertain her ability to engage in 
substantially gainful employment in view 
of her service-connected PTSD due to 
sexual trauma, dysthymic disorder, 
adjustment disorder with decreased mood, 
and major depression without melancholia.

5.  The RO should arrange for a 
comprehensive VA mental health 
examination of the veteran, on a fee 
basis if necessary, to determine the 
nature and extent of severity of her 
service-connected PTSD due to sexual 
trauma, dysthymic disorder, adjustment 
disorder with depressed mood, and major 
depression without melancholia.  Any 
further indicated special studies should 
be conducted.  The claims file, copies of 
the previous and amended criteria for 
rating mental disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  


The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by her mental disorders.  The examiner 
should specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  In 
particular, the examiner should address 
the following:

(a) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect her 
ability to maintain such relationships:

(b) the severity and frequency of 
psychoneurotic symptoms and the affect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;

(c) the presence, extent, frequency, and 
duration of periods during which the 
veteran's work is interfered with due to 
psychoneurotic symptoms with a detailed 
explanation as to what type or types of 
tasks are affected and what symptom or 
symptoms are experienced during such 
periods;

(d) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform occupational 
tasks due to psychoneurotic symptoms, 
with a detailed explanation as to what 
type or types of tasks the veteran is 
unable to perform, and what symptom or 
symptoms are experienced during such 
periods;

(e) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in the 
work place, as demonstrated by, e.g., 
routine behavior, self-care, and normal 
conversation.  The examiners should 
provide a numerical score on the GAF 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders.  
The examiner must specifically express an 
opinion as to the impact of the veteran's 
service-connected psychiatric disability 
on her ability to work, and whether it 
has rendered her unemployable.  Any 
opinions expressed must be accompanied by 
a complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1995).

7.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should again 
review the veteran's claim of entitlement 
to an increased evaluation for PTSD due 
to sexual trauma, dysthymic disorder, 
adjustment disorder with depressed mood, 
and major depression without melancholia, 
with consideration of the previous and 
amended criteria for rating psychiatric 
disorders and apply those criteria more 
favorable to the veteran.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


